DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to applicant’s communication filed on 22 May, 2020. In view of this communication, claims 1-12 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claim 3 recites the limitation “structure periods”. “Structure periods” is an undefined term. Hence, examiner is interpreting the limitation “structure period” to mean that the structures are arranged at periodic intervals i.e., with a pitch within a prescribed range e.g., 1nm to 1000nm or 500nm to 2000nm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gayosso et al. (US20140021824A1), hereinafter referred to as Gayosso,  in view of Okubo et al.(US20040000836A1) hereinafter referred to as Okubo.
Regarding Claim 1, Gayosso discloses a carbon brush unit (Fig 5 below, 142,C1) for a brushed motor [0001], the carbon brush unit (142,C1) including: 
a carbon brush (C1) ;and 
a carbon brush holder (142) which is formed to receive the carbon brush (C1),
 wherein an outer side (C1a, C1b, C1c, C1d) of the carbon brush (C1) and/or an inner side (142a, 142b, 142c, 142d) of the carbon brush holder (142) are formed such that, in an assembled state of the carbon brush unit, defined contact regions (174, 176) and air channels (A1, A2, A3, A4) located there between result between the outer side of the carbon brush (C1a, C1b, C1c, C1d) and the inner side (142a, 142b, 142c, 142d) of the carbon brush holder (142) in order to dissipate heat, 
wherein the contact regions (174, 176) are less than 60% (MPEP 2125] of the overall surface of the inner side (142a, 142b, 142c, 142d)of the carbon brush holder (142) and
the outer side of the carbon brush (C1a, C1b, C1c, C1d) forms the defined contact regions (174, 176) and air channels (A1, A2, A3, A4). (Gayosso does not explicitly disclose a “direct current-excited” brushed motor, however it is well known in the art that the disclosure of Gayosso can be used in a direct current-excited brushed motor).
Gayosso does not disclose the outer side of the carbon brush has a nanostructuring.
Okubo discloses [Para 0041] the outer side of the carbon brush has a nanostructuring.
Regarding Claim 11, Gayosso in view of Okubo discloses the carbon brush unit according to claim 1. Gayosso further discloses (Fig 3 below) a brushed motor [Gayosso, Para 0001] including a plurality of the carbon brush units (Gayosso, 142, 144, 146, 148). 
.

    PNG
    media_image1.png
    600
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    678
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso  in view of Okubo and Wang et al. (CN101844272A)  hereinafter referred to as Wang.
Regarding Claim 2, Gayosso in view of Okubo discloses the carbon brush unit according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring is formed by means of laser interference.
Wang discloses [Para 0015] the nanostructuring is formed by means of laser interference.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso and Okubo in view of Buresch et al.(EP1433867B1) hereinafter referred to as Buresch.
Regarding claim 3, Gayosso in view of Okubo discloses a carbon brush unit according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring has structure periods in a range of between 500 nm and 2000 nm.
Buresch discloses the nanostructuring has structure periods in a range between 500 nm and 2000 nm [Buresch, Page 2, 32-39]. (Buresch mentions structure period between 1nm and 1000nm (1um) which overlaps with range in claim 3 limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso and Okubo with the nanostructuring having structure periods between 500 nm and 2000 nm in order to provide reduced coefficient of friction and increased wear resistance [Buresch, Page, 32-39]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso and Okubo in view of Baumann et al.(US20020142150) hereinafter referred to as Baumann.
Regarding Claim 4, Gayosso in view of Okubo discloses a carbon brush unit (Gayosso, Fig 5 above) according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring has spherical, pyramid-shaped and/or roof-shaped protrusions.
Baumann discloses the nanostructuring [Para 0040] has pyramid-shaped [Para 0002] protrusions.
. 
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gayosso and Okubo in view of Kanagasabapathy et al.(US20120142814A1) hereinafter referred to as Kanagasabapathy.
Regarding Claim 5, Gayosso in view of Okubo discloses a carbon brush unit (Gayosso, Fig 5 above) according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring is formed in the manner of shark skin.
Kanagasabapathy discloses [Para 0006] the nanostructuring is formed in the manner of shark skin.
Regarding Claim 6, Gayosso in view of Okubo discloses a carbon brush unit (Gayosso, Fig 5 above) according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring is formed by a surface coating.
Kanagasabapathy discloses [Para 0006] the nanostructuring is formed by a surface coating [Para 0006].
For Claims 5 and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso in view of Okubo with the nanostructuring being formed in the manner of shark skin and using a coating as taught by Kanagasabapathy in order to reduce noise and drag [Kanagasabapathy, Para 0006].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso , Okubo and Kanagasabapathy in view of Rangus et al.(WO9317815A1) hereinafter referred to as Rangus.
Regarding Claim 7, Gayosso in view of Okubo and Kanagasabapathy discloses the carbon brush unit according to claim 6. Gayosso in view of Okubo and Kanagasabapathy does not disclose the surface coating has a trioctaedric octahedron layer.
Rangus discloses the surface coating has a trioctaedric octahedron layer (Rangus, Page 3, 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso in view of Okubo and Kanagasabapathy with the trioctaedric octahedron layer as taught by Rangus  in order to reduce stiction due to heat [Rangus, Page 1, 20-21]. 
Claim 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gayosso in view of Dai et al.(CN208299178U) hereinafter referred to as Dai. 
Regarding Claim 8, Gayosso discloses a carbon brush unit (Fig 5 above, 142, C1)  for a direct current-excited brushed motor [Para 0001], the carbon brush unit (142, C1) including:
 a carbon brush (C1) ;and
 a carbon brush holder (142) which is formed to receive the carbon brush (C1), 
wherein an outer side (C1a, C1b, C1c, C1d) of the carbon brush (142) and/or an inner side (142a, 142b, 142c, 142d)of the carbon brush holder (142) are formed such that, in an assembled state of the carbon brush unit (142, C1), defined contact regions (174, 176) and air channels (A1, A2, A3, A4) located therebetween result between the outer side (C1a, C1b, C1c, C1d) of the carbon brush (C1) and the inner side (142a, 142b, 142c, 142d) of the carbon brush holder (142) in order to dissipate heat, and
 wherein the contact regions (174, 176) are less than 60% (MPEP 2125] of the overall surface of the inner side (142a, 142b, 142c, 142d)of the carbon brush holder(142) and the carbon brush (C1) on the outer side (C1a, C1b, C1c, C1d) and/or the carbon brush holder (142) on the inner side (142a, 142b, 142c, 142d) has a geometry deviating from a geometry that is rectangular in a longitudinal direction, 
Gayosso does not explicitly disclose a highly heat-conductive material is applied in the region of the contact regions.
Dai discloses a highly heat-conductive material (Para 0010) is applied in the region of the contact regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso  with the highly heat-conductive material applied in the region of the contact regions as taught by Dai in order to quickly conduct the heat away from the carbon brush thus extending brush life and facilitating suitability for high power applications [Dai, Para 0010].
Regarding Claim 9, Gayosso in view of Dai discloses the carbon brush unit of claim 8. Gayosso further discloses (Gayosso, Fig 5 above) the carbon brush (C1) on the outer side (C1a, C1b, C1c, C1d) and the carbon brush holder (142) on the inner side (142a, 142b, 142c, 142d) have at least partially a corresponding geometry which is designed such that the two components (142, C1) are engaged with one another (174, 176), wherein the engagement (174, 176) provides a defined position of the carbon brush (C1) in the carbon brush holder (142).
Regarding Claim 10, Gayosso in view of Dai discloses the carbon brush unit of claim 9. Gayosso further discloses (Gayosso, Fig 5 above) the contact regions (174, 176) are limited to the region of the engagement (174, 176).
Regarding Claim 12, Gayosso in view of Dai discloses the carbon brush of claim 8. Gayosso further discloses (Gayosso, Fig 3 above) the direct current-excited brushed motor [Para 0001] including a plurality of the carbon brush units (142, 144, 146, 148). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832                                                                                                                                                                                         

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832